Citation Nr: 1709736	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for colon cancer, status post-surgery, due to 
herbicide exposure. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a lung condition, claimed as chronic 
bronchitis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of bilateral hearing loss, tinnitus, and chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1. The Veteran's colon cancer was not incurred in active service or is otherwise 
etiologically related to service.  

2. The Veteran did not serve in Korea between April 1, 1968 and August 31, 1971. 


CONCLUSIONS OF LAW

The criteria for service connection for colon cancer are not met, on a 
presumptive basis due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters from June 2011 and March 2012, prior to the May 2012 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309 (e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation.  38 U.S.C.A. § 1113 (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board finds a brief procedural history of this case is warranted at the outset.  The Veteran initiated a claim for entitlement to service connection for bilateral hearing loss and tinnitus in May 2011.  He additionally claimed entitlement to service connection for colon cancer as due to exposure to herbicides, as well as entitlement to service connection for a lung condition in June 2011.  The Veteran underwent a VA audiological examination in March 2012, and the RO denied all four claims in a May 2012 rating decision.  The Veteran submitted a notice of disagreement in July 2012 for the four claims and the RO issued its statement of the case in January 2015.  The Veteran substantially appealed the issues that same month and the appeal was certified to the Board in August 2016. 

Colon Cancer 

The Veteran also seeks service connection for his colon cancer, status post-surgery, which he claims was incurred due to his exposure to herbicides while stationed in Korea. 

The Board initially notes the Veteran was diagnosed with colon cancer in June 1998 and underwent surgery to remove the carcinoma as well as a section of his colon that same month.  His military personnel file reveals the Veteran left Kobe, Japan on military aircraft for K-6, Korea in November 1953, and left Korea aboard a ship in January 1955.  Therefore, the central issue to resolve is whether presumptive service connection based on herbicide exposure applies to the Veteran's claim. 

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for colon cancer as due to herbicide exposure.  This follows because the Veteran was stationed in Korea years before the applicable regulatory period, and because he has not submitted any medical evidence linking colon cancer to herbicide exposure. 

As noted above, Federal regulations provide that presumptive service connection for certain diseases associated with exposure to certain herbicide agents is warranted for those Veterans who served in or near the Korean DMZ between April 1, 1968 and August 31, 1971.  The Veteran served in active duty from September 1952 to September 1955.  Specifically, his military personnel file indicates he was stationed in the K-6 air base from November 1953 to January 1955.  As the Veteran's entire active duty service period falls outside of the presumptive period, he cannot be presumed to have been exposed to herbicides on this basis. 

The Veteran's claim also fails on a second aspect of the claim.  38 C.F.R. § 3.309 (e) provides a list of diseases which will be service-connected on a presumptive basis if the Veteran was exposed to herbicides during service.  While the list is extensive, it does not include colon cancer.  Thus, presumptive service connection cannot be presumed for colon cancer.  Furthermore, the Veteran has not submitted, and the Board is not aware of, any medical evidence linking herbicide exposure to colon cancer. 

The Board acknowledges the Veteran's sincere belief that because he was stationed in Korea, and herbicides are known to have been used in Korea, he must have been exposed to herbicides.  The Board also acknowledges the Veteran's January 2016 statement, which describes, in relevant part, that he saw "C47s with purple coating under their plane's fuselage.  There were 55-gallon drums of Monsanto chemicals on the ground and soldiers were pouring the purple chemicals into the planes.  [He] saw dead foliage on the ground both at the K3 and K6 airbases."  However, the Board must find that the Veteran's statements based upon his recollection of what happened so many years ago are less probative than the evidence provided by the service department indicating that the herbicides warranting presumptive service connection were not used in Korea until years after the Veteran's active duty service.  Therefore, the Board concludes that the evidence preponderates against the Veteran having been exposed to herbicides in service.  Therefore, service connection is not warranted for colon cancer on the basis of such exposure.

The Board has considered whether there is any other basis to grant this claim but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against it.

ORDER

Entitlement to service connection for colon cancer, to include as due to herbicide exposure is denied. 


REMAND

The Board finds additional development is required before the Veteran's claims for bilateral hearing loss, tinnitus, and a lung condition are decided. 

Bilateral Hearing Loss 

The Veteran has been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 in the March 2012 VA examination. Additionally, the Veteran's personnel records, as well as his DD Form 214, indicate he trained and served as a general warehouseman and guard in the Marine Corps.  The Marine Corps has conceded that such a military occupational specialties (MOS) have a low and moderate probability of noise exposure, respectively.  As such, the RO conceded the Veteran's exposure to hazardous noise in service in a March 2012 examination request.  The issue, then, is whether the Veteran's bilateral hearing loss was caused, or is otherwise related to his active duty service. 

The Veteran underwent a VA audiological examination in March 2012.  The examiner reviewed the Veteran's c-file and also examined him.  The examiner noted the Veteran's reports of long-standing hearing loss since service and its progression in severity over time.  The Veteran also reported his service duties in aviation supply with exposure to high levels of noise to jets, aircraft, and blasts without ear protection.  He further stated that when in bunkers, his left side may have been exposed to more noise than the right due to positioning.  As for civilian occupational noise exposure, the examiner noted the Veteran's 44 years as a diesel truck driver.  The audiological evaluation revealed the Veteran has asymmetrical bilateral sensorineural hearing loss, with the left ear showing higher hearing loss. 

The examiner concluded the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure.  To support this conclusion, the examiner reasoned that "asymmetric high frequency findings are not consistent with military noise exposure history as described by the [Veteran]."  She added that "hearing loss greater in the left than the right ear is well established in truck drivers, the [Veteran's] civilian occupation, and is a possible cause for the difference between the ears."  She also noted the lack of complaints or treatment for hearing loss in service, as well as the fact that the Veteran only sought treatment for his disability in 2011.  

The Board finds the examiner's medical opinion inadequate because it fails to adequately explain why the Veteran's statements and reports of noise exposure are inconsistent with the findings of the audiological evaluation.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran stated that his left ear could have had more noise exposure when he was in bunkers due to his positioning.  Yet, the examiner conclusively dismissed these reports without explaining her reasoning.  Rather, she attributed more weight to the Veteran's occupational noise exposure because "it is a possible cause" for different hearing levels between the ears.  Furthermore, the examiner also failed to properly consider the Veteran's reports that he merely responded affirmatively to whatever the examiner told him during his separation examination whispered voice test.  The examiner did note the whispered voice test at separation but failed to address such test's inadequacy for measuring hearing loss and the Veteran's report of compliance in order to leave active duty. 

Based on the foregoing, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of the Veteran's claim. 

Tinnitus

The Veteran asserts service connection is warranted for his tinnitus because, as a warehouseman and guard while stationed in Korea, he was exposed to aircraft noise without any ear protection.  In his June 2011 statement in support of his claim, the Veteran indicated that he has had tinnitus since his service in the Marines and the tinnitus creates a loud ringing in his ears.  Likewise, he stated on his substantive appeal that service connection for tinnitus was reasonable for the "ringing in [his] ears," given his MOS and reported exposure.  

An MRI report from June 2011 reports a history of "asymmetrical hearing loss and tinnitus".  In March 2012, the Veteran underwent a VA audiological examination.  The examiner noted the Veteran denied recurrent tinnitus and did not provide a diagnosis for the disability.  However, in his substantive appeal, the Veteran noted that when he was asked by the VA examiner, during the March 2012 exam, about his tinnitus, that he misunderstood the question.  

Accordingly, affording the Veteran the benefit of the doubt that he may not have understood the question posed by the VA examiner in March 2012, the Board finds another VA examination is warranted concerning the etiology of the Veteran's tinnitus.




Lung Condition Claimed as Chronic Bronchitis

Although the Veteran initiated a claim for service connection for a lung condition, which he claimed is related to the period of active service in which he contracted pneumonia, he has not been afforded a VA examination of the condition. 

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

A private treatment record from May 2011, which reports the result of a CT scan of the lung, indicates an old nodule in the lung disappeared but a small new nodule was present.  Similarly, October 2016 records from Kaiser Permanente list chronic bronchitis as an active problem.  The records also indicate the Veteran had active prescriptions for Benzonatate and Beclomethasone Dipropionate, which he took to treat his cough and to prevent and control asthma, respectively.  Chest X-ray findings from June 2014 reveal the presence of coarse linear densities in the lingular region of the left lung.  The Board finds this evidence competent to meet the first prong of analysis.   

In a June 2011 statement, the Veteran asserted he contracted pneumonia and was hospitalized for three days while he served in Korea.  In a December 2015 statement submitted in support of a PTSD claim, which is not currently before the Board, the Veteran described a mission near the Chosan Reservoir in which the helicopter carrying the Veteran crashed and he was forced to walk 79 miles in winter weather.  Although the record does not contain evidence of his hospitalization, the Veteran is competent to state he was hospitalized.  Additionally, STRs from March 1954 reflect the Veteran visited sick call to treat a high fever and a sore throat.  The Board also notes the Veteran indicated he had whooping cough and suffered from frequent colds on the report of medical history he submitted at enlistment in September 1952.  As such, the record satisfies the second prong of analysis. 

As for the third prong of analysis, the Veteran stated he has seen various doctors throughout the years due to the fact he constantly produces phlegm, mucus, and experiences coughing.  In the December 2015 statement, the Veteran further asserted he developed pneumonia at the K6 air base and has had lung issues since then.  As this prong has been deemed a low threshold by the Court, the Board finds the evidence of record sufficient to satisfy it. 

Without a proper examination and medical opinion of the Veteran's lung condition, the Board finds there is not sufficient medical evidence to decide the Veteran's claim.  In light of the foregoing, the Board finds a VA examination is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any 
outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disabilities on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. After completion of the above, a medical examination 
should be performed by a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The physician must also be mindful that although hearing loss and tinnitus may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

The physician must state whether any degree of the Veteran's hearing loss and/or tinnitus at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his military noise exposure and lay statements found in his June 2011 statement, and substantive VA Form 9.  Specifically, the physician should consider the Veteran's work as an aviation supply warehouseman and guard.  

The physician must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.

3. The Veteran should also be afforded a VA examination to 
assess his lung condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide a current diagnosis, as well as an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's lung condition originated in service, was aggravated by service, or is otherwise etiologically related to service, to include as being consequentially related to his reports of contracting pneumonia in Korea. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Undertake any other development determined to be
warranted. 

5. Then, readjudicate the issues on appeal.  If the benefits 
sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


